DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18 as originally filed are currently pending and are considered below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 17, recites:  …if the sun”.  It appears this is a typographical error.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite:  “…wherein the predetermined quantity is zero”.  It is unclear as to how the predetermined quantity is zero when the parent claim positively recites that the purchaser of the purchasable item has previously purchased a quantity of the purchasable item.  For examination purposes the examiner is construing the limitations as an initial amount provided to the user.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-18 are directed toward a system and method satisfying multiple statutory categories.
The claim(s) recite(s display a purchasable item to a purchaser, the purchasable item having at least one component that is a scarce commodity that is sold by a plurality of vendors and has a baseline tier and a higher tier, the baseline tier having a quantity of the scarce commodity purchasable at a baseline price from any of the plurality of vendors and the higher tier having a higher price when the purchased scarce commodity quantity exceeds the baseline tier quantity; receive a transaction in which the purchaser chooses to purchase the purchasable item having a particular quantity of the scarce commodity sold by a particular vendor of the plurality of vendors , the purchaser having previously purchased a purchasable item having a predetermined quantity of the scarce commodity from at least one of the plurality of vendors; charge, if a sum of the particular quantity and the predetermined quantity do not exceed the baseline tier quantity, the baseline price for the particular quantity; and charge, if the sun of the particular quantity and the predetermined quantity exceeds the baseline tier quantity, the higher price for the particular quantity. 
The steps of the system and method, as drafted provide a process that, under its broadest reasonable interpretation, covers commercial interactions such as advertising or marketing or sales activities or a business relationship between a purchaser and vendor by displaying an item composed of a scarce commodity and determining a baseline or higher price when the item contains a higher quantity of the scarce commodity, (as claimed), for example, in a business transaction between the vendor and purchaser(s) (displaying on paper) and establishment of a price, an acceptance of the price based on the item composition. 
If a claim limitation, under its broadest reasonable interpretation, covers advertising or marketing or sales activities or a business relationship, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception. 
To the extent that displaying may be interpreted as an additional element (if interpreted as a display monitor or screen), then this additional element would also fail to integrate the abstract idea into a practical application.  If the displaying step is interpreted to include a computer monitor or screen, then this is recited at a high-level of generality (i.e., as a generic device performing a generic function of displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Similarly, a computer monitor or screen would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display (such as a computer screen) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is patent ineligible.
A similar analysis should have been applied to claim 10 which recites essentially the same abstract idea as in claim 1.  Claim 10 includes the additional elements of a computer system however, the computer system is recited at a high-level of generality (i.e., as a generic processors performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  When considering the claim as a whole, the claim is not patent eligible.
The dependent claims also are patent ineligible.  For example, claims 2 and 11 include steps of determining how to charge a customer based on exceeding a baseline which further describes the sales activities between the purchaser and seller.  Claims 3-9 and 11-18 further describe the abstract idea with limitations directed to the plurality of tiers, predetermined quantities, type of purchasable items and a rationing period.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al., US Patent Application Publication 20100274657 in view of Richards et al. U.S. Patent Application Publication 2007/0233616.





As per Claim 1, Workman et al. discloses a system, comprising: 
a computer system having a processor and a plurality of instructions executed by the processor that is configured to (Figure 1, Computer 65): 
the purchasable item having at least one component that is a scarce commodity that is sold by a plurality of vendors and has a baseline tier and a higher tier (pg.3, ¶ [0036] discusses 4,500 gallons of water may be applied directly to reduce the consumer monthly water bill, resulting in "free" water, with usage beyond that amount being charged at steeply rising, tiered prices to compensate the utility for the lost revenue due to the free distribution of water by the allotted ECOSHARE credits…pg.6, ¶ [0120] discusses in partnership with a water utility, electricity utility, broadband provider or other metered resource provider, these efficiency credit exchanges seek to help motivate consumers to eliminate waste of scarce resource,
the baseline tier having a quantity of the scarce commodity purchasable at a baseline price from any of the plurality of vendors and the higher tier having a higher price when the purchased scarce commodity quantity exceeds the baseline tier quantity (pg.3, ¶ [0036] discusses one ECOSHARE credit may correspond to 100 gallons of water. In an embodiment, an equal share is allotted to each consumer. If a conservative estimate for the daily water requirement in a particular location is 150 gallons per consumer meter per day, 1.5 ECOSHARE credits may be allocated to each consumer each day, representing 150 gallons of water per day, or 45 ECOSHARE credits may be allocated per consumer meter per month… usage beyond that amount being charged at steeply rising, tiered prices to compensate the utility for the lost revenue due to the free distribution of water by the allotted ECOSHARE credits); 
receive a transaction in which the purchaser chooses to purchase the purchasable item having a particular quantity of the scarce commodity sold by a particular vendor of the plurality of vendors (pg.7, ¶ [0133] discusses the system determines 93 if the consumer desires to apply ECOSHARE credits and determines the number of ECOSHARE credits to be applied to the consumer's bill for resource usage…pg.6, ¶ [0120] discusses in partnership with a water utility, electricity utility, broadband provider or other metered resource provider, these efficiency credit exchanges seek to help motivate consumers to eliminate waste of scarce resources),
the purchaser having previously purchased a purchasable item having a predetermined quantity of the scarce commodity from at least one of the plurality of vendors (pg.6, ¶ [0117] discusses The credit allocation system 40 is operable to allocate 15 ECOSHARE credits to each consumer… The credit allocation system 40 is operable to receive 38, 39 consumer-associated data (consumer information 31 and usage information 32) from the utility 30; this information may include personal information such as names with contact information, billing information, current usages, historical usage, and/or similar consumer-associated data);
 charge, if a sum of the particular quantity and the predetermined quantity do not exceed the baseline tier quantity, the baseline price for the particular quantity (pg.8, ¶ [0136] discusses If the consumer desires to use his 7,000 ECOSHARE credits, and his water usage for the month is 7,000 gallons, the units would zero out 96 and the consumer would owe nothing); and 
charge, if the sun of the particular quantity and the predetermined quantity exceeds the baseline tier quantity, the higher price for the particular quantity (pg.8, ¶ [0136] discusses if the consumer used 15,000 gallons of water, he would pay 28 the cost for the 8,000 gallons exceeding his 7,000 ECOSHARE credits).
Workman et al. pg.8, ¶ [0144] teaches the AQUATELLIGENCE meter ties a consumer's water usage to a dollar amount by providing easy-to-display information related to gallons used, gallons saved, unit cost and total cost.
Workman et al. teaches that a commodity such as water can be displayed with the rate and total cost.
However, Workman et al. fails to explicitly state wherein display a purchasable item to a purchaser.
Richards teaches display a purchasable item to a purchaser (pg.3, ¶ [0023] discusses provide an interactive software interface that prompts a customer for particular product specifications that may used in determining an equipment package. For example, the software interface may prompt a customer to select one or more types of products from a list of available products).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to select multiple products displayed by a user as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 2, Workman et al. discloses the system claim 1.  However, Workman et al. fails to explicitly state wherein the processor is further configured to determine if the particular quantity and the predetermined quantity exceed the baseline tier quantity, charge the baseline price for a portion of the particular quantity that does not exceed the baseline quantity and charge the higher price for a portion of the particular quantity that does exceed the baseline quantity.
Richards teaches wherein the processor is further configured to determine if the particular quantity and the predetermined quantity exceed the baseline tier quantity, charge the baseline price for a portion of the particular quantity that does not exceed the baseline quantity and charge the higher price for a portion of the particular quantity that does exceed the baseline quantity (pg.4, ¶ [0030] discusses system 110 may be configured to determine and/or calculate a package price that includes one or more products and/or greenhouse gas credits to be included with the machine. In one embodiment, the package price may include a retail price of the product added to a fair market value of greenhouse gas credits determined by calculating the price per credit traded on one or more of the greenhouse gas credit markets).
Examiner notes, the addition of the price of greenhouse credits increase the retail price of the configured package having any greenhouse gas.  In the instant case, the baseline is zero and the amount of additional greenhouse gases are included to the retail price of the configured package.
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas in a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 3, Workman discloses the system of claim 1, wherein the scarce commodity has a plurality of tiers (pg.5, ¶ [0094] discusses Tiered Water Rate Brackets) and 
wherein the processor is further configured to set a quantity and a price for each tier (pg.4, ¶ [0047] discusses allocation algorithm, the utility determines values for the following variables:  yi=the initial average cost per charged unit, assuming a non-tiered system (the integrated credit exchange system can be implemented with tiered or non-tiered rates; non-tiered rates are discussed for clarity, but extrapolations can be made to tiered rate plans by averaging all tiers, averaging a selection of tiers, or determining a weighted average).
As per Claim 4, Workman et al., discloses the system of claim 3, wherein the processor is further configured to set, for each purchaser, the same quantity and the price for each tier or to set a quantity and a price for each tier for each class of purchasers (pg.3, ¶ [0039] discusses each metered consumer may receive 1,000 ECOSHARE credits per month, corresponding to 20,000 gallons of water per month).
As per Claim 5, Workman et al. discloses the system of claim 1, wherein the predetermined quantity is zero (pg.4, ¶ [0047] discusses  qi=initial average units of the resource used per subscribed meter per month over a defined time period).
The Examiner is construing the initial average units of the resource used as a predetermined quantity.  However, the claim is unclear as how the predetermined quantity is zero when the purchaser previously purchased an item having a quantity of a scarce item.
As per Claim 6, Workman et al. discloses the system of claim 1. However, Workman et al. discloses wherein the scarce commodity is a greenhouse gas and the particular quantity of the greenhouse gas includes a quantity of greenhouse gas emitted during manufacture of the purchasable item and an anticipated quantity of greenhouse gas emitted during use of the purchasable item.
Richards teaches wherein the scarce commodity is a greenhouse gas and the particular quantity of the greenhouse gas includes a quantity of greenhouse gas emitted during manufacture of the purchasable item and an anticipated quantity of greenhouse gas emitted during use of the purchasable item (pg.3, ¶ [0025] discusses system 110 may determine an amount of greenhouse gas emissions associated with the product (Step 220) based on a customer input, average usage statistics, emission data associated with operations of the product, and/or test data associated with the product. The emission level may include one or more emission quantities associated with greenhouse gas emissions produced during the operation of the machine... emission levels may be obtained through emissions testing for various products and product configurations during design, manufacture, and/or operation of one or more of the products).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas used in the manufacture and use of a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 8, Workman et al. discloses the system of claim 1, wherein the processor is further configured to reset the baseline tier quantity for the scarce commodity when a rationing period has expired (pg.3, ¶ [0038] discusses each ECOSHARE credit may entitle the account holder, without charge, to 10 gallons of water from June 1 to September 30, but to 20 gallons of water from October 1 to May 31).
As per Claim 9, Workman et al., discloses the system of claim 1.  However, Workman et al. fails to explicitly state wherein the scarce commodity is a component in a plurality of purchasable items.
Richards teaches wherein the scarce commodity is a component in a plurality of purchasable items. (pg.4, ¶ [0029] discusses the prediction may include a quantity of greenhouse gas credits to offset all of the determined greenhouse gas emissions that may be produced by each product).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas within a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 10, Workman et al. discloses a method, comprising: 
the purchasable item having at least one component that is a scarce commodity that is sold by a plurality of vendors and has a baseline tier and a higher tier (pg.3, ¶ [0036] discusses 4,500 gallons of water may be applied directly to reduce the consumer monthly water bill, resulting in "free" water, with usage beyond that amount being charged at steeply rising, tiered prices to compensate the utility for the lost revenue due to the free distribution of water by the allotted ECOSHARE credits…pg.6, ¶ [0120] discusses in partnership with a water utility, electricity utility, broadband provider or other metered resource provider, these efficiency credit exchanges seek to help motivate consumers to eliminate waste of scarce resource),
the baseline tier having a quantity of the scarce commodity purchasable at a baseline price from any of the plurality of vendors and the higher tier having a higher price when the purchased scarce commodity quantity exceeds the baseline tier quantity (pg.3, ¶ [0036] discusses one ECOSHARE credit may correspond to 100 gallons of water. In an embodiment, an equal share is allotted to each consumer. If a conservative estimate for the daily water requirement in a particular location is 150 gallons per consumer meter per day, 1.5 ECOSHARE credits may be allocated to each consumer each day, representing 150 gallons of water per day, or 45 ECOSHARE credits may be allocated per consumer meter per month… usage beyond that amount being charged at steeply rising, tiered prices to compensate the utility for the lost revenue due to the free distribution of water by the allotted ECOSHARE credits); 
receive a transaction in which the purchaser chooses to purchase the purchasable item having a particular quantity of the scarce commodity sold by a particular vendor of the plurality of vendors (pg.7, ¶ [0133] discusses the system determines 93 if the consumer desires to apply ECOSHARE credits and determines the number of ECOSHARE credits to be applied to the consumer's bill for resource usage…pg.6, ¶ [0120] discusses in partnership with a water utility, electricity utility, broadband provider or other metered resource provider, these efficiency credit exchanges seek to help motivate consumers to eliminate waste of scarce resources),
the purchaser having previously purchased a purchasable item having a predetermined quantity of the scarce commodity from at least one of the plurality of vendors (pg.6, ¶ [0117] discusses The credit allocation system 40 is operable to allocate 15 ECOSHARE credits to each consumer… The credit allocation system 40 is operable to receive 38, 39 consumer-associated data (consumer information 31 and usage information 32) from the utility 30; this information may include personal information such as names with contact information, billing information, current usages, historical usage, and/or similar consumer-associated data);
 charge, if a sum of the particular quantity and the predetermined quantity do not exceed the baseline tier quantity, the baseline price for the particular quantity (pg.8, ¶ [0136] discusses If the consumer desires to use his 7,000 ECOSHARE credits, and his water usage for the month is 7,000 gallons, the units would zero out 96 and the consumer would owe nothing); and 
charge, if the sun of the particular quantity and the predetermined quantity exceeds the baseline tier quantity, the higher price for the particular quantity (pg.8, ¶ [0136] discusses if the consumer used 15,000 gallons of water, he would pay 28 the cost for the 8,000 gallons exceeding his 7,000 ECOSHARE credits).
Workman et al. pg.8, ¶ [0144] teaches the AQUATELLIGENCE meter ties a consumer's water usage to a dollar amount by providing easy-to-display information related to gallons used, gallons saved, unit cost and total cost.
Workman et al. teaches that a commodity such as water can be displayed with the rate and total cost.
However, Workman et al. fails to explicitly state displaying, on a computer system, a purchasable item to a purchaser.
Richards teaches displaying, on a computer system, a purchasable item to a purchaser (pg.3, ¶ [0023] discusses provide an interactive software interface that prompts a customer for particular product specifications that may used in determining an equipment package. For example, the software interface may prompt a customer to select one or more types of products from a list of available products).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to select multiple products displayed by a user as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 11, Workman et al. discloses the method claim 10.  However, Workman et al. discloses a method further comprising determining if the particular quantity and the predetermined quantity exceed the baseline tier quantity, charging the baseline price for a portion of the particular quantity that does not exceed the baseline quantity and charging the higher price for a portion of the particular quantity that does exceed the baseline quantity1.
Richards teaches wherein the processor is further configured to determine if the particular quantity and the predetermined quantity exceed the baseline tier quantity, charge the baseline price for a portion of the particular quantity that does not exceed the baseline quantity and charge the higher price for a portion of the particular quantity that does exceed the baseline quantity (pg.4, ¶ [0030] discusses system 110 may be configured to determine and/or calculate a package price that includes one or more products and/or greenhouse gas credits to be included with the machine. In one embodiment, the package price may include a retail price of the product added to a fair market value of greenhouse gas credits determined by calculating the price per credit traded on one or more of the greenhouse gas credit markets).
Examiner notes, the addition of the price of greenhouse credits increase the retail price of the configured package having any greenhouse gas.  In the instant case, the baseline is zero and the amount of additional greenhouse gases are included to the retail price of the configured package.
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas in a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract
As per Claim 12, Workman et al. discloses the method of claim 10, wherein the scarce commodity has a plurality of tiers (pg.5, ¶ [0094] discusses Tiered Water Rate Brackets) and 
wherein the processor is further configured to set a quantity and a price for each tier (pg.4, ¶ [0047] discusses allocation algorithm, the utility determines values for the following variables:  yi=the initial average cost per charged unit, assuming a non-tiered system (the integrated credit exchange system can be implemented with tiered or non-tiered rates; non-tiered rates are discussed for clarity, but extrapolations can be made to tiered rate plans by averaging all tiers, averaging a selection of tiers, or determining a weighted average).
As per Claim 13, Workman et al. discloses the method of claim 12, wherein setting the quantity and price further comprises setting, for each purchaser, the same quantity and the price for each tier or setting, a quantity and a price for each tier for each class of purchasers (pg.3, ¶ [0039] discusses each metered consumer may receive 1,000 ECOSHARE credits per month, corresponding to 20,000 gallons of water per month).
As per Claim 14, Workman et al. discloses the method of claim 10, wherein the predetermined quantity is zero (pg.4, ¶ [0047] discusses  qi=initial average units of the resource used per subscribed meter per month over a defined time period).
The Examiner is construing the initial average units of the resource used as a predetermined quantity.  However, the claim is unclear as how the predetermined quantity is zero when the purchaser previously purchased an item having a quantity of a scarce item.
As per Claim 15, Workman et al. discloses the method of claim 10.  However, Workman et al. fails to explicitly state wherein the scarce commodity is a greenhouse gas and the particular quantity of the greenhouse gas includes a quantity of greenhouse gas emitted during manufacture of the purchasable item and an anticipated quantity of greenhouse gas emitted during use of the purchasable item.
Richards teaches wherein the scarce commodity is a greenhouse gas and the particular quantity of the greenhouse gas includes a quantity of greenhouse gas emitted during manufacture of the purchasable item and an anticipated quantity of greenhouse gas emitted during use of the purchasable item (pg.3, ¶ [0025] discusses system 110 may determine an amount of greenhouse gas emissions associated with the product (Step 220) based on a customer input, average usage statistics, emission data associated with operations of the product, and/or test data associated with the product. The emission level may include one or more emission quantities associated with greenhouse gas emissions produced during the operation of the machine... emission levels may be obtained through emissions testing for various products and product configurations during design, manufacture, and/or operation of one or more of the products).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas used in the manufacture and use of a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract

As per Claim 17, Workman et al. discloses the method of claim 10 further comprising resetting the baseline tier quantity for the scarce commodity when a rationing period has expired (pg.3, ¶ [0038] discusses each ECOSHARE credit may entitle the account holder, without charge, to 10 gallons of water from June 1 to September 30, but to 20 gallons of water from October 1 to May 31).
As per Claim 18, Workman et al. discloses the method of claim 10. However, Workman et al. fails to explicitly state wherein the scarce commodity is a component in a plurality of purchasable items.
Richards teaches wherein the scarce commodity is a component in a plurality of purchasable items. (pg.4, ¶ [0029] discusses the prediction may include a quantity of greenhouse gas credits to offset all of the determined greenhouse gas emissions that may be produced by each product).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention  to modify the system of Workman et al. to include the ability to determine the quantity of greenhouse gas within a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract













Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Workman US Patent Application Publication 20100274657 in view of Richards U.S. Patent Application Publication 2007/0233616 further in view of Davis U.S. Patent Application Publication 2016/0034910.
As per Claim 7, Workman et al. discloses the system of the claimed invention.  However, Workman et al. fails to explicitly state wherein the purchasable item is gasoline that emits the greenhouse gas when manufactured and burned by the purchaser.
Richards discloses wherein the purchasable item is gasoline that emits the greenhouse gas when manufactured and burned by the purchaser (pg.2, ¶ [0015] discusses emissions data may include any information indicative of emissions associated with a particular type of product such as, for example, the type and amount of certain gases emitted by the product).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention to modify the system of Workman to include the ability to track emission of greenhouse gases in products during the manufacture and use of a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract	
However, both Workman and Richards fail to explicitly state wherein the purchasable item is gasoline.
Davis teaches wherein the purchaseable item is gasoline (pg.2, ¶ [0019] discusses offsetting carbon emissions for the manufacture, distribution, and/or intended use of a product. In the case of gasoline or other type of fuel, the carbon credits required to cover the pollution a customer will generate when they drive on a gallon of gasoline may be estimated based at least in part on average vehicle emissions or those specific to the make, model, and/or year of their vehicle).
Therefore it would have been obvious to one of ordinary still in the art to include in the Workman-Richards combination the ability to monitor gasoline purchases as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 16, Workman et al. discloses the method of the claimed invention.  However, Workman et al. fails to explicitly state wherein the purchasable item is gasoline that emits the greenhouse gas when manufactured and burned by the purchaser.
Richards discloses wherein the purchasable item is gasoline that emits the greenhouse gas when manufactured and burned by the purchaser (pg.2, ¶ [0015] discusses emissions data may include any information indicative of emissions associated with a particular type of product such as, for example, the type and amount of certain gases emitted by the product).
Therefore it would have been obvious to one of ordinary skill in the art of conservation enforcement before the effective filing date of the claimed invention to modify the system of Workman to include the ability to track emission of greenhouse gases in products during the manufacture and use of a product as taught by Richards to provide a method for packaging greenhouse gas credits with a product transaction includes determining an amount of greenhouse gas emissions associated with one or more products. Abstract	
However, both Workman and Richards fail to explicitly state wherein the purchasable item is gasoline.
Davis teaches wherein the purchaseable item is gasoline (pg.2, ¶ [0019] discusses offsetting carbon emissions for the manufacture, distribution, and/or intended use of a product. In the case of gasoline or other type of fuel, the carbon credits required to cover the pollution a customer will generate when they drive on a gallon of gasoline may be estimated based at least in part on average vehicle emissions or those specific to the make, model, and/or year of their vehicle).
Therefore it would have been obvious to one of ordinary still in the art to include in the Workman-Richards combination the ability to monitor gasoline purchases as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
N. Ahner, "Economisation of European Environmental law — Emissions Trading as legal instrument (December 2008), discusses a new instrument has been introduced to regulate the emission of greenhouse gases. Tradable permits, a market-based instrument and favoured by economists, has replaced the traditional regulatory instruments.  Abstract
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 For examination purposes, the Examiner will take the broadest reasonable interpretation of the claims. Since the "if" statement is conditional and not necessarily performed, once the positively recited steps in the claims are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally invocable under certain other hypothetical scenarios.